EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of March 29, 2021.

Applicant’s amendment to claims 1 and 12 overcome the previously presented 35 USC 103 rejection thereof.

Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art of record fails to disclose or suggest a bottom hole assembly that includes a packer with at least one expandable and retractable component, wherein the packer includes an inner surface that confronts the outer surface of a stem rod in an axially slidable relationship relative to a longitudinal axis of the stem rod as recited in the claimed combination.

Regarding claims 2-11:  These claims are considered allowable due to their dependence on claim 1. 

Regarding claim 12: The prior art of record fails to disclose or suggest a bottom hole assembly that includes a packer with at least one expandable and retractable component and a stem rod, the stem rod advances with a sliding seal against an inside 

Regarding claims 13-20:  These claims are considered allowable due to their dependence on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/31/2021